Miller, J.,
dissenting: The Board of Tax Appeals issued a split decision. Commissioner Randolph recognized the disparity *243which is clearly demonstrated by the testimony of the assessor when he stated in effect that his office is keeping the appraisal of the other shopping centers in Wichita at the 1972 or 1971 level, while the appraisal on appellant’s property reflects its 1976 value.
I agree with Commissioner Randolph that appellant is entitled to relief. I therefore respectfully dissent.
Herd, J., joins in the foregoing dissent.